Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00566-CR

                                    Joseph ALMANZA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR10451
                       Honorable Raymond Angelini, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, the motion to withdraw is GRANTED
and the trial court’s judgment is AFFIRMED.

       SIGNED July 9, 2014.


                                               _____________________________
                                               Marialyn Barnard, Justice